Citation Nr: 1207949	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-47 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a spinal disability.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel
INTRODUCTION

The Veteran had active service from November 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in November 2010 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

This claim was previously before the Board in December 2010, at which time the Board remanded it for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The issue of service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A spinal disability was not shown in active service or within one year after discharge, and there is no competent evidence of a link between the Veteran's spinal disability and his active service.


CONCLUSION OF LAW

The criteria for service connection for a spinal disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2011).  An October 2008 letter satisfied the notice provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The October 2008 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  At the November 2010 hearing, the Veteran waived any error in the timing and content of the notices from VA.

The Veteran's service treatment records (STRs) and VA and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  The Veteran had a VA examination in September 2011, and he was scheduled for another examination in November 2011 for which he did not appear.  The Veteran has not provided good cause regarding why he did not appear for the  November 2011 examination.  See 38 C.F.R. § 3.655 (2011).  Since the claim can be decided based on the evidence of record, it not necessary to schedule the Veteran for another examination.  See id.; Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not always a one-way street).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is a listed chronic disease for the purpose of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The STRs do not show any complaints, treatment or diagnoses related to the spine.  The Veteran testified at the November 2010 hearing that he was hospitalized near Fort Polk while in the military for three weeks.  He was not told why he was hospitalized but was told to lay flat on his back or his spine could warp.  The STRs show that in February 1971 the Veteran was hospitalized for an upper respiratory infection.  He improved with treatment, and there is no indication from the STRs that his back was affected.  The Veteran's spine was found to be normal at his March 1971 discharge examination.

The Veteran's spine did not have any deformities, limitation of motion or tenderness at a March 2009 private medical examination for a commercial driving license.  He had not had a spine surgery before and did not have a spine injury or disease.  

At March 2009 VA emergency treatment the Veteran indicated having had pain on the left side of the back for years.  No diagnosis regarding the back was made.  At June 2009 VA emergency treatment the Veteran said that he had meningitis and that his low back hurt with movement.  At VA primary care treatment later in June 2009 the Veteran repeatedly said that he had meningitis 40 years before. 

The Veteran had a VA examination in September 2011 at which he complained of low back and neck pain.  He said that the onset was in 1970 and that he had spinal meningitis in 1970 and neck pain a few years after that.  The course since onset had been stable.  Physical examination was normal, and there was reduced ranges of motion in the lumbar and cervical spines.  X-rays showed degenerative disc disease at C4-C5 and C5-C6 as well as L3-L4 and L4-S1. The examiner wrote that he did not associate the degenerative changes in the cervical and lumbar spines with the Veteran's service.

The VA examiner's opinion cannot be given probative value because a rationale was not provided.   There is no indication from the examination report that the examiner applied a valid medical analysis to the significant facts of the case in order to reach his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There are no other competent opinions of record regarding the Veteran's spinal disability, and as discussed above, the Veteran did not appear for a November 2011 examination.

The Veteran is competent to report symptoms related to his back, such as pain, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While the Veteran is competent to report that he was treated for meningitis during his active service, his reports are not credible.  The STRs show that he was hospitalized during service but that it was due to an upper respiratory infection.  Furthermore, neither the STRs nor post-service treatment records show that the Veteran has ever been diagnosed with meningitis.  

While the Veteran was diagnosed with degenerative changes in the cervical and lumbar spines in September 2011, there is no competent evidence that they are related to his military service.  The Veteran has offered his own opinion on etiology, stating he believes they are related to his military service.  However, as a layperson, the Veteran is not competent to render such a nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Given the absence of any applicable presumptions and the absence of any competent evidence linking the current spinal disability to service, the preponderance of the evidence is against the service connection claim.  There is no doubt to be resolved, and service connection for a spinal disability is not warranted.
  

ORDER

Service connection for a spinal disability is denied.


REMAND

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(b) (2011).  The presumption of soundness attaches where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

The Veteran's left shoulder disability was not noted on the June 1970 entrance examination.  

The presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  38 U.S.C.A. § 1111.  The burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

March 1971 STRs indicate that the Veteran had had limited motion of the left shoulder and elbow since early childhood.  The Veteran was separated from service in April 1971 due to limitation of motion of the left shoulder and elbow, probably secondary to an old brachial plexus injury that existed prior to service.  There is no evidence of any in-service event or injury with respect to the left shoulder.  The evidence clearly and unmistakably demonstrates that the left shoulder disability existed prior to service.

That, however, is not the end of the inquiry.  VA has a duty to demonstrate, by clear and unmistakable evidence, that the pre-existing left shoulder disability did not increase in severity during service, or that any increase was due to the natural progression of the disease or injury.  38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096 (2004); see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  "Clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254   (1999).

The Veteran testified at the November 2010 hearing that his left shoulder did not bother him before service and that it had bothered him since then.

The September 2011 VA examiner wrote that brachial plexus injuries tend to be birth associated and therefore would predate entry into service.  He did not have any information to lead him to state that service could have worsened the condition.  However, he felt that the Veteran should be scheduled for an examination with a neurologist.  The Veteran did not report for an examination scheduled in November 2011.  

The Veteran is competent to report that he had left shoulder pain during service, but he is not competent to state a medical opinion on the effect of his military service on the left shoulder disability that pre-existed service.   See Layno, 6 Vet. App. at 470.  

The opinion of the September 2011 VA examiner cannot be given probative value because the examiner felt that the Veteran should be evaluated by a neurologist.  Although the Veteran did not appear for the November 2011 examination, the claim must be remanded for another examination because of VA's duty under 38 U.S.C.A. § 1153 to demonstrate, by clear and unmistakable evidence, that the pre-existing disability did not increase in severity during service, or that any increase was due to the natural progression of the disease or injury. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Schedule the Veteran for a VA examination with a neurologist.  The claims file and a copy of this Remand must be provided to and reviewed by the VA examiner in conjunction with the examination.  All necessary diagnostic studies must be conducted.  If the Veteran does not appear for the examination, the examiner must still review the claims file and provide the following:

1) An opinion as to whether there is clear and unmistakable evidence that the pre-existing left shoulder disability was not aggravated in service; and 2) if it was aggravated in service, whether any such aggravation was clearly and unmistakably due to the natural progress of the pre-existing condition.  

A complete rationale for all opinions expressed must be provided, citing to specific documents in the claims file and/or current clinical findings, as appropriate.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


